In certiorari proceeding determination of the common council in so far as it denies payment of the portion of the taxes levied for county and State purposes, to wit, $11,103.59, with interest, annulled on the law and the common council directed to proceed in similar manner to that directed in People ex rel. Oswego Falls Corp. v. Foster (ante, p. 65), decided herewith, without costs on this appeal to any party, but with disbursements to the relators. All concur; Thompson, J., having been present at the argument of said appeal, but having died on the 7th day of April, 1937, without having taken any part in the determination of this appeal. (Certiorari proceeding to review refusal to return excess of taxes.) Present—■ Sears, P. J., Edgcomb, Crosby and Cunningham, JJ.